FILED
                              NOT FOR PUBLICATION                            NOV 25 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GUMARO QUINTERO-FELIX, AKA                       No. 14-70343
Gumaro Felix, AKA Gumaro Quintero,
                                                 Agency No. A070-716-041
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Gumaro Quintero-Felix, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture. We

dismiss the petition for review.

       Both before the BIA and this court, Quintero-Felix failed to challenge the

IJ’s dispositive determination that he is not eligible for asylum and withholding of

removal because his 2005 conviction is an aggravated felony and a particularly

serious crime. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), (B)(i) (asylum); 8 U.S.C. §

1231(b)(3)(B)(ii) (withholding); see also Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not presented

in an alien’s administrative proceedings before the agency); Rizk v. Holder, 629
F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by failing to raise

it in the opening brief).

       In light of this disposition, we need not reach Quintero-Felix’s remaining

contentions.

       PETITION FOR REVIEW DISMISSED.




                                          2                                    14-70343